Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reference to the response filed on 12 NOV 2020. 
Claims 1-15 were pending. By this action, Amendments to claims 1-4, 6-9, 11-14 have been entered and considered, as has the prior cancellation of claims 5, 10, 15. 
Claims 1-4, 6-9, 11-14 are pending and considered. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 4, 6-8, 11-13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwa et al (US 20110258039 A1, hereinafter Patwa) in view of Christiansen et al (US 20140278758 A1, hereinafter Christiansen), further in view of Wang et al (US 20130091013 A1, hereinafter Wang). 

In reference to claim 1, 6, 11
Patwa teaches: A method for information processing, comprising, an apparatus for information processing comprising a processor and one or more units stored on a memory and executable by the processor, wherein the one or more units comprise, as well as a non-transitory computer storage medium comprising computer executable instructions that, when executed by a processor, cause the processor to perform the following method: 
acquiring, based on announcement information pulled by a terminal from a ranked list of announcement information in advance, interactive operation indication information uploaded by the terminal on an interactive platform, the interactive operation indication information being associated with the announcement information (at least [fig 5 and related text, including 048-50] advertisement engagement data is stored for each advertisement, and at [059] all available advertisements are listed and ranked based on a plurality of performance criteria; at [035, 056-7] “predetermined user engagement level” i.e. the ranking is determined in advance );
acquiring interactive operational data corresponding to the interactive operation indication information (at least [023-029, 033, 043, 057, and figs 2-4 and related text] interactive information is collected for each advertisement as it is presented, and compared to a “usual” performance as in [024]) and
updating ranking information of the announcement information in the ranked list of announcement information based on the interactive operational data (at least [024, 029 059-060] p-click effectiveness is used to rank the advertisements, and takes into account the user’s actual history, and this value is modified thereby updating the ranking itself, and at [030-032] commercial value of the user is compared to the historical activity of a user;  at [024, 028, 03-033] advertisements re-considered based on time, and at [059] ranking of advertisements)); 
a terminal] passively pulling the announcement information from the ranked list according to the updated ranking information (at least [059-050] ranked advertisements are presented, ranking may occur based on probability p-click effectiveness, and at [056] the selected advertisement is shown/presented to the user).
While Patwa as cited teaches all the limitations above, and further teaches the importance of the ranking of advertisements as compared to the pulling probability or the chances that the ranking includes a user’s preferences, it does not specifically teach display of the announcements to a second related party nor comment functionality specifically. 
		Christiansen however does teach: 
A first terminal, at which information is uploaded through an interactive platform (at least [0209, see also fig 1f and related text] GUIs B, C, D; a user may interact i.e. upload the interaction information); 
The indication information being associated with the announcement information and comprising a record of comment input by a first user corresponding to the announcement information, the record indicating that the first user input the comment corresponding to the announcement information (at least [fig 1a/1b and related text] contact/follower/data table 110 stores information for use in system database 100,  in [fig 1(h) and related text including 0215] the commentary field 158/167 receives the input of a comment about data object X i.e. the announcement); 
Acquiring a first user identifier of the first user in the interactive operation indication information, and finding a second user identifier of a second user associated with the first user identifier, with the first user identifier being configured to login on the interactive platform (at least [fig. 1f and related text including 0213] “user A interfaces with the system regarding data x, at [0166, 0210, 0213] “system then surveys the global tracking database for the dataset of followers of user A on the system, i.e., users B… If user A has a follower, e.g., user B, the system displays derivative data object X' representation in a user B customized section, channel or feed” i.e. the system surveys user A’s contacts to obtain user B-N, at [0210] each user is associated with a unique ID, and at [0209] login information); 

Acquiring a pulling request for the announcement information from a second terminal in response to the second user logging in on the interactive platform with the second user identifier, the second terminal passively pulling the announcement information from [a prioritized list]  [figs 4a-b, d-f and related text] as shown in the figures, Penny is logged in and is the “second” user, i.e. user B who was surveyed when User A, Len, commented on at least the camera in object x/408 in figure 4b, which shows the content of the comment, and further noted at element 412 without the full text i.e. just a notation that Len has commented; as previously noted in fig 1f, this data is stored in data table 112, which is accessed upon the user logging in; at [0210-0213] “system then surveys the global tracking database for the dataset of followers of user A on the system, i.e., users B… If user A has a follower, e.g., user B, the system displays derivative data object X' representation in a user B customized section, channel or feed” i.e. the system surveys user A’s contacts to obtain user B-X and then presents the interacted upon advertisement to that User; at [0166] channels or feeds are customized/prioritized for a given user, i.e. ranked in some manner); 
In response to the pulling request, transmitting, to the second terminal, the announcement information according to the ranking information and the record of the comment for display on the second terminal (at least [0210-0213] “system then surveys the global tracking database for the dataset of followers of user A on the system, i.e., users B… If user A has a follower, e.g., user B, the system displays derivative data object X' representation in a user B customized section, channel or feed” i.e. the system surveys user A’s contacts to obtain user B-X and then presents the interacted upon advertisement to that User) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the personalized, relationship based content to users as taught by Christiansen, because Christiansen teaches this allows for deeper relationships and understanding between both users and the providers of content (see 00146). Christiansen particularly discloses the value of allowing users to “discover new providers and items in which they might not have an interest” by leveraging the user’s existing relationships with friends/followers, particularly when 
While the combination as cited discloses ranking advertisements, as well as recording and displaying notification of comments, the combination dose not specifically disclose ranking an advertisement by the comment itself. Wang however does teach: 
[ ] ranking information of the announcement information in the ranked list of announcement information based on the record of the comment input by the first user (at least [fig 9, 6, and related text, including 055, 046] in figure 6, the “most” interactions causes the ad to be listed in the higher position, and in fig 9 the product with the “most” reviews is ranked higher in that emphasis is placed on the item or advertisement itself); 
Transmitting, to [a] second terminal, the announcement information according to the ranking information (at least [figs 9, 6, and related text] the advertisements are displayed when the user renders the screen at the device). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include activity specific ranking of advertisements, as taught by Applicant admitted prior art reference Wang, as Wang teaches this is a particularly effective tool to target users at a far more granular level than mere demographics (at least (002), in that when a user specifically interacts with or reviews an item, it indicates perhaps a stronger preference for the advertisement when compared against the actual target audience of a product, rather than the demographic groups at large. Wang teaches that choosing to interact with a given product or advertisement is in and of itself creating a self selecting group of motivated consumers (see 002, 0035-036), and as such one would have been motivated to include ranking based on activity in the selection of advertisements presented to these self-identifying individuals.  

In reference to claim 2, 7, 12 
Patwa further teaches: wherein the pulling request comprises a second pulling request, and wherein before the acquiring, based on the announcement information pulled by the first terminal in advance, the interactive operation indication information uploaded by the first terminal on the interactive platform, the interactive operation indication information being associated with the announcement first pulling request for the announcement information from the first terminal (see figure 10 and related text, including 1010/1020] request for advertisement, and at figs 4, 5 a user “pulls” or clicks on an advertisement at the terminal), and transmitting the announcement information to the first terminal based on the ranking information of the announcement information in the ranked list of announcement information (at least [fig 9 and related text including 056]: ranked advertisement as selected is presented to the terminal). 

In reference to claim 3, 8, 13 
Patwa further teaches wherein before the acquiring the pulling request for the announcement information from the first terminal, and the transmitting the announcement information to the first terminal based on the ranking information of the announcement information in the ranked list of announcement information, (see at least [035, 056-7] user engagement information is predetermined) the method further comprises: acquiring the announcement information which is requested to be pushed (see figure 9, 10 and related text, including 1010/1020] request for advertisement, at fig 9/ step 940 the advertisement is “pushed” after ranking), and sorting and ranking the announcement information based on attribute information of the announcement information, so as to generate the ranked list of announcement information, the attribute information comprising a predetermined pushing condition and a historical evaluation attribute value (at least [059, 031, and examples in 007, 008] advertisements are ranked based on the “target criteria  provided by advertisers which provides demographics of a target audience” and at [031-035, 043-049] user historical engagement level is considered in the ranking/sorting of advertisements).

Claim 4, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwa in view of Christiansen, in view of Wang, further in view of Shaw et al (US 9047622, hereinafter Shaw). 

In reference to claim 4, 9, 14
Patwa teaches updating a ranking information of the announcement information in the ranked list of announcement information base d on the interactive operational data comprises: 
calculating an interactive score of the announcement information based on the interactive operational data (at least [027-030] engagement scores for the user is calculated based on the advertisements available, i.e. the p-click at [059] ranking occurs based on engagement levels);
 calculating an interactive coefficient of the announcement information based on the interactive score of the announcement information (at least [24-29] p-click is compared to the engagement type/level of the audience to which the advertisement was shown in order to ensure that the advertisement is not being penalized);
 calculating an information evaluating score of the announcement information based on the interactive coefficient and a historical evaluation attribute value of the announcement information (at least [036, 062] normalization factor is calculated using historical data and engagement data/p-click, and at [030-033] commercial value is also calculated based on the historical evaluation and the engagement/effectiveness as it pertains to a user); and
updating the ranking information of the announcement information in the ranked list of announcement information based on the information evaluating score of the announcement information and the information evaluating score (at least [024, 028, 03-033] advertisements re-considered based on time, and at [059] ranking of advertisements).
While Patwa/Christiansen/Wang as cited teaches continually updating advertisement rankings, and while Patwa at least implies that advertisements may be removed from consideration (at 032, advertisements over time are less effective for a user, based on engagement, context and other factors, and are thereby essentially removed from consideration) and that the remaining advertisements are essentially then re-ranked, it does not specifically teach calculating effectiveness/re-ranking the remaining advertisements themselves. 
Shaw however does teach: 

calculating an interactive score of the announcement information based on the interactive operational data, and acquiring in sequence the interactive score of each of remaining announcement information in the ranked list of announcement information except for the announcement information (at [least col 12 lines 47-060 and col 18 lines 7-23]: ranking by conversion, in order to determine suppression rate, I.e. interactive information, at  [col 16, line 52- col 17 line 5, col 18, col 19 lines 35-50] advertisements remaining, i.e. selected or suppressed from use, are re-ranked via the same process; see also fig 1 and related text – ad interaction history is collected at 2030 for initial ad selection 2020, and per cols 16, 19, suppressed or not selected advertisements are re-ranked);  
calculating an interactive coefficient of the announcement information based on the interactive score of the announcement information and the interactive score of each of the remaining announcement information (at least [fig 1, 4a and related text]: based on ad interaction history 2030, a “rank adjustment” or a format boost is applied to the advertisement(s) that were suppressed, i.e. not chosen);
updating the ranking information of the announcement information in the ranked list of announcement information based on the information evaluating score of the announcement information and the information evaluating score of each of the remaining announcement information (at least fig 1 and related text] rank adjustment 2040 and ad ranking 2050 combine into ranking aggregation 2090 i.e. the updated ranking information considering both selected and suppressed advertisements). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the remaining or unselected advertisements as the “re-ranked” set, as taught by Shaw, as Shaw teaches that this provides an effective method of suppressing advertisements that are unlikely to perform in a cost effective manner, and therefore reduces advertisement spending costs overall (see col 13, lines 5-25). Shaw further teaches that by considering the types of advertisements to be shown via the re-ranking, an improvement in ad delivery exists, in that considering user interaction history is more likely to yield a . 
Response to Arguments
Applicant’s arguments as filed on 12 NOV 2020 have been fully considered. 
Applicant’s remarks and amendments have overcome the rejection under 35 USC 112, and as such the rejection above is withdrawn. 
Applicants amendments have necessitated the addition of the newly cited reference, as provided by Applicant. Examiner believes that further refining the “updating” of the ranking in particular as it pertains to the comments themselves would advance prosecution – i.e. Applicant’s specification appears to disclose a weighting process through which interaction data in the form of comments are weighted differently than other types of interaction data. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622